Citation Nr: 0948381	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation, in excess of 30 
percent, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Indianapolis, Indiana.

The Veteran testified at a video hearing before the 
undersigned in November 2008.  A transcript of the hearing is 
associated with the claims file and has been reviewed.

In January 2009, the Board issued a decision that denied the 
above claim.  On appeal, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a June 2009 Order vacating the 
January 2009 Board decision and remanding the appeal for 
readjudication consistent with the parties' Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Court's June 2009 Joint Motion for Remand, 
additional evidentiary development is required prior to the 
adjudication of the Veteran's claim.  In particular, the June 
2009 joint motion contends that the Board's January 2009 
decision did not adequately discuss the Veteran's PTSD 
symptomatology when rendering the decision to continue the 
Veteran's 30 percent disability rating for PTSD.  Subsequent 
to the Joint Motion for Remand, the Veteran and his 
representative submitted a September 2009 private 
psychological examination which notes that the Veteran's 
symptomatology has worsened.  

As noted above, the Veteran is service-connected for PTSD, 
currently evaluated as 30 percent disabling.  The board finds 
that the submission of the September 2009 private 
psychological examination is an assertion that the Veteran's 
condition has increased in severity since the previously 
relied upon August 2006 compensation and pension (C&P) 
examination.  Therefore, a new VA psychiatric examination is 
warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, to include a 
copy of this remand must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations 
of PTSD.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global 
Assessment of Functioning (GAF) score 
on Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  
The examiner should specifically 
comment on the impact of the Veteran's 
PTSD upon his social and industrial 
activities including his employability.  
The rationale for all opinions 
expressed must be provided.

2.	After completion of the above and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought. 
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


